Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the Court, that “B. B. A.” Chemically Pure Blue Asbestos Yarn, such as or similar to the “B. B. A.” Chemically Pure Blue Asbestos Yarn covered by the above numbered re-appraisement case, was at the time of exportation of such or similar merchandise to the United States freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at four (4) Shillings Sterling, per pound, (LB), plus cases as invoiced, and that there was no-higher foreign value for such or similar merchandise at the time of exportation thereof.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the “B. B. A.” Chemically Pure Blue Asbestos Yarn here involved, and that such value was sterling 0-4-0 per pound, plus cases as invoiced.
Judgment will be rendered accordingly.